                  Case 19-12378-KBO             Doc 1185        Filed 07/30/20         Page 1 of 19




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                   )
    In re:                                                         )     Chapter 11
                                                                   )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                         )     Case No. 19-12378 (KBO)
                                                                   )
                                       Debtors.                    )     (Jointly Administered)
                                                                   )
                                                                   )


                                          AFFIDAVIT OF SERVICE

       I, Christian Rivera, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On July 24, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via first class mail and email on the Fee Application
Service List attached hereto as Exhibit A and via email on the Core/2002 Email Service List
attached hereto as Exhibit B:

            Final Fee Application of Bayard, P.A. for Compensation for Services Rendered and
             Reimbursement of Expenses as Co-Counsel to the Debtors and Debtors in Possession for
             the Period from October 21, 2019 through June 30, 2020 [Docket No. 1179]

            Third Interim and Final Fee Application of Kirkland & Ellis LLP and Kirkland & Ellis
             International LLP, Attorneys for the Debtors and Debtors in Possession, for (I) the Third
             Interim Fee Period from April 1, 2020 through and including June 30, 2020, and (II) the
             Final Compensation Period from October 17, 2020 through and including June 30, 2020
             [Docket No. 1180]

            Third Interim and Final Fee Application of Portage Point Partners, LLC, Restructuring
             Advisor for the Debtors and Debtors in Possession for the Period from October 17, 2019,
             through and including June 30, 2020 [Docket No. 1182]



1
      The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.
            Case 19-12378-KBO        Doc 1185      Filed 07/30/20    Page 2 of 19




      Combined Monthly and Final Fee Application of Prime Clerk LLC, Administrative
       Advisor to the Debtors, for Compensation for Services and Reimbursement of Expenses
       for (I) the Combined Monthly Periods of (A) February 1, 2020 through February 29, 2020,
       (B) April 1, 2020 through April 30, 2020, and (C) June 1, 2020 through June 30, 2020 and
       the (II) the Final Period from October 17, 2019 to June 30, 2020 [Docket No. 1183]

       On July 24, 2020, at my direction and under my supervision, employees of Prime Clerk
caused the following document to be served by method set forth on the Core/2002 Service List
attached hereto as Exhibit C:

      Third Supplemental Declaration of Ryan Blaine Bennett in Support of the Debtors'
       Application for Entry of an Order Authorizing the Retention of Kirkland & Ellis LLP and
       Kirkland & Ellis International LLP as Attorneys for Debtors and Debtors in Possession
       effective nunc pro tunc to the Petition Date [Docket No. 1181]


Dated: July 29, 2020

                                                           /s/ Christian Rivera
                                                           Christian Rivera
State of New York
County of New York

Subscribed and sworn to or affirmed before me on July 29, 2020, by Christian Rivera, proved to
me on the basis of satisfactory evidence to be the person who appeared before me.

/s/ JAMES A. MAPPLETHORPE
Notary Public, State of New York
No. 01MA6370846
Qualified in New York County
Commission Expires February 12, 2022




                                               2

                                                                                     SRF 44431
Case 19-12378-KBO   Doc 1185   Filed 07/30/20   Page 3 of 19




                       Exhibit A
                                                         Case 19-12378-KBO             Doc 1185             Filed 07/30/20      Page 4 of 19

                                                                                               Exhibit A
                                                                                       Fee Application Service List
                                                                                   Served via first class mail and email
                  NAME                                   ATTENTION                      ADDRESS 1               ADDRESS 2       CITY     STATE POSTAL CODE                 EMAIL

Arnold & Porter                               Attn: Jonathan I. Levine        250 West 55th Street                          New York     NY   10019          jonathan.levine@arnoldporter.com
Bayard, P.A.                                  Attn: Erin R. Fay               600 North King Street            Suite 400    Wilmington   DE   19801          efay@bayardlaw.com
Benesch, Friedlander, Coplan & Aronoff        Attn: Jennifer R. Hoover and    222 Delaware Avenue, Suite                                                     jhoover@beneschlaw.com;
LLP                                           Kevin M. Capuzzi                801                                           Wilmington   DE   19801          kcapuzzi@beneschlaw.com
                                              Attn: Oscar N. Pinkas, Lauren                                                                                  oscar.pinkas@dentons.com;
Denton US LLP                                 Macksoud                        1221 Avenue of the Americas                   New York     NY   10020          lauren.macksoud@dentons.com
Dura Automotive Systems, LLC                  Attn: Pam McIntyre              1780 Pond Run                                 Auburn       MI   48326          mounir.m@duraauto.com
                                              Attn: Gregory F. Pesce,                                                                                        gregory.pesce@kirkland.com;
Kirkland & Ellis International LLP            Christopher S. Koening          300 North LaSalle Street                    Chicago        IL   60654          chris.koenig@kirkland.com
US Trustee                                    Attn: Juliet Sakessian          844 King Street, Suite 2207      Lockbox 35 Wilmington     DE   19801          juliet.m.sarkessian@usdof.gov
                                                                              1313 North Market Street,
Womble Bond Dickson (US) LLP                  Attn: Matthew P. Ward           Suite 1200                                    Wilmington   DE   19801          matthew.ward@wbd‐us.com




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                 Page 1 of 1
Case 19-12378-KBO   Doc 1185   Filed 07/30/20   Page 5 of 19




                       Exhibit B
                                                     Case 19-12378-KBO                 Doc 1185          Filed 07/30/20            Page 6 of 19
                                                                                               Exhibit B
                                                                                       Core/2002 Email Service List
                                                                                            Served via email

                     DESCRIPTION                                          NAME                                                      ADDRESS                                        EMAIL
                                                                                                             Attn: Erin R. Fay and Daniel N. Brogan
                                                                                                             600 North King Street
                                                                                                             Suite 400                                              efay@bayardlaw.com
Counsel to Debtors                                   Bayard, P.A.                                            Wilmington DE 19801                                    dbrogan@bayardlaw.com
                                                                                                             Attn: jennifer R. Hoover, Kevin M. Capuzzi, and John
                                                                                                             C. Gentile                                             jhoover@beneschlaw.com
                                                                                                             222 Delaware Avenue, Suite 801                         kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee           Benesch, Friedlander, Coplan & Aronoff LLP              Wilmington DE 19801                                    jgentile@beneschlaw.com
                                                                                                             Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                                 401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                               Brooks Wilkins Sharkey & Turco, PLLC                    Birmingham MI 48009                                    wilkins@bwst‐law.com
                                                                                                             Attn: Mark I. Duedall
                                                                                                             One Atlantic Center ‐ Fourteenth Floor
                                                                                                             1201 West Peachtree Street, NW
Counsel to Randstad General Partners (US), LLC       Bryan Cave Leighton Paisner LLP                         Atlanta GA 30309‐3488                                  mark.duedall@bclplaw.com
                                                                                                             Attn: Shawn M. Christianson, Esq.
                                                                                                             55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                      Buchalter, A Professional Corporation                   San Francisco CA 94105‐3493                            schristianson@buchalter.com
                                                                                                             Attn: David W. Houston, IV
                                                                                                             222 Second Ave. South, Suite 2000
Counsel to Mercedes‐Benz U.S. International, Inc.    BURR & FORMAN LLP                                       Nashville TN 37201                                     dhouston@burr.com
                                                                                                             Attn: Derek F. Meek
Counsel to Mercedes‐Benz U.S. International, Inc.                                                            420 North 20th Street, Suite 3400
and Mercedes‐Benz AG ("Mercedes")                    BURR & FORMAN LLP                                       Birmingham AL 35203                                    dmeek@burr.com
                                                                                                             Attn: J. Cory Falgowski
Counsel to Mercedes‐Benz U.S. International, Inc.                                                            1201 N. Market Street, Suite 1407
and Mercedes‐Benz AG ("Mercedes")                    Burr & Forman LLP                                       Wilmington DE 19801                                    jfalgowski@burr.com
                                                                                                             Attn: Adam M. Langley
Counsel to Multicraft International                                                                          6075 Poplar Avenue, Suite 500
Limited Partnership                                  BUTLER SNOW LLP                                         Memphis TN 38119                                       adam.langley@butlersnow.com
                                                                                                             Attn: Bankruptcy Department
                                                                                                             Carvel State Office Building
                                                                                                             820 N French Street, 6th Floor
Delaware Attorney General                            Delaware Attorney General                               Wilmington DE 19801                                    attorney.general@state.de.us
                                                                                                             Attn: Zillah Frampton
                                                                                                             820 N. French Street
Delaware Division of Revenue                         Delaware Division of Revenue                            Wilmington DE 19801                                    FASNotify@state.de.us



        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                Page 1 of 6
                                                     Case 19-12378-KBO             Doc 1185          Filed 07/30/20            Page 7 of 19
                                                                                           Exhibit B
                                                                                   Core/2002 Email Service List
                                                                                        Served via email

                     DESCRIPTION                                          NAME                                                 ADDRESS                                      EMAIL
                                                                                                         Corporations Franchise Tax
                                                                                                         P.O. Box 898
Delaware Secretary of State                          Delaware Secretary of State                         Dover DE 19903                                      dosdoc_Ftax@state.de.us
                                                                                                         Attn: Officer, Managing Agent, or General Agent
                                                                                                         820 Silver Lake Boulevard
                                                                                                         Suite 100
Delaware State Treasury                              Delaware State Treasury                             Dover DE 19904                                      statetreasurer@state.de.us
                                                                                                         Attn: Oscar N. Pinkas and Lauren Macksoud
                                                                                                         1221 Avenue of the Americas                         oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee           Dentons US LLP                                      New York NY 10020                                   lauren.macksoud@dentons.com
                                                                                                         Attn: Sam J. Alberts
                                                                                                         1900 K. Street NW
The Official Unsecured Creditors Committee           Dentons US LLP                                      Washington DC 20006                                 sam.alberts@dentons.com
                                                                                                         Attn: Amish R. Doshi, Esq.
                                                                                                         1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                      DOSHI LEGAL GROUP, P.C.                             Lake Success NY 11042                               amish@doshilegal.com

                                                                                                         Attn: Christopher R. Belmonte, Pamela A. Bosswick
                                                                                                         230 Park Avenue                                     CRBelmonte@duanemorris.com
Attorneys for Moody’s Investors Service, Inc.        Duane Morris LLP                                    New York NY 10169                                   PABosswick@duanemorris.com
                                                                                                         Attn: A.J. Webb
                                                                                                         3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                                   301 East Fourth Street
MANUFACTURING NORTH AMERICA, INC.                    FROST BROWN TODD LLC                                Cincinnati OH 45202                                 awebb@fbtlaw.com
                                                                                                         Attn: Patricia K. Burgess
                                                                                                         7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING &                                                                   Suite 210
MANUFACTURING NORTH AMERICA, INC.                    FROST BROWN TODD LLC                                Florence KY 41042                                   pburgess@fbtlaw.com
                                                                                                         Attn: Robert V. Sartin and Benjamin M. Katz
Counsel to Patriarch Partners Agency Services, LLC                                                       150 Third Avenue South, Suite 1900                  rsartin@fbtlaw.com
and Ark II CLO 2001‐1 Ltd.                           FROST BROWN TODD LLC                                Nashville TN 37201                                  bkatz@fbtlaw.com
                                                                                                         Attn: Ronald E. Gold, Esq.
                                                                                                         301 East Fourth Street
Counsel to Patriarch Partners Agency                                                                     Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001‐1, Ltd.            FROST BROWN TODD LLC                                Cincinnati OH 45202                                 rgold@fbtlaw.com




        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                            Page 2 of 6
                                                     Case 19-12378-KBO                    Doc 1185          Filed 07/30/20            Page 8 of 19
                                                                                                  Exhibit B
                                                                                          Core/2002 Email Service List
                                                                                               Served via email

                     DESCRIPTION                                            NAME                                                      ADDRESS                                        EMAIL

                                                                                                                Attn: Ronald S. Gellert, Esq. and Amy D. Brown, Esq.
                                                                                                                1201 North Orange Street, Suite 300                    rgellert@gsbblaw.com
Counsel for Nissan Motor Acceptance Corporation      Gellert Scali Busenkell & Brown, LLC                       Wilmington DE 19801                                    abrown@gsbblaw.com
                                                                                                                Attn: Randall L. Klein
                                                                                                                55 East Monroe, Suite 3300
Counsel to Cortland Capital Market Services LLC      Goldberg Kohn LTD                                          Chicago IL 60603                                       randall.klein@goldbergkohn.com
                                                                                                                Attn: Joseph Corrigan
Counsel to Iron Mountain Information                                                                            One Federal Street
Management, LLC                                      Iron Mountain Information Management, LLC                  Boston MA 02110                                        Bankruptcy2@ironmountain.com
                                                                                                                Attn: Richard Kruger
                                                                                                                27777 Franklin Road, Suite 2500
Counsel to BMW Group                                 Jaffe Raitt Heuer & Weiss, P.C.                            Southfield MI 48034                                    rkruger@jaffelaw.com

                                                                                                                Attn: James H.M. Sprayregen, P.C., Marc Kieselstein,   james.sprayregen@kirkland.com
                                                                                                                P.C. , Ryan Blaine Bennett, P.C., & Gregory F. Pesce   marc.kieselstein@kirkland.com
                                                                                                                300 North LaSalle Street                               ryan.bennett@kirkland.com
Counsel to Debtors                                   Kirkland & Ellis International LLP                         Chicago IL 60654                                       gregory.pesce@kirkland.com
                                                                                                                Attn: John Routt
                                                                                                                PO Box 932
The Official Unsecured Crediors Committee            Lorentson Mfg. Co. SW., Inc.                               Kokomo IN 46903                                        jroutt@lorentson.com
                                                                                                                Attn: Elizabeth K. Sieg
                                                                                                                Gateway Plaza
                                                                                                                800 East Canal Street
Counsel to Ford Motor Company                        McGuireWoods LLP                                           Richmond VA 23219                                      bsieg@mcguirewoods.com
                                                                                                                Attn: Mark E. Freedlander & Frank J. Guadagnino
                                                                                                                Tower Two‐Sixty
                                                                                                                260 Forbes Avenue, Suite 1800                          mfreedlander@mcguirewoods.com
Counsel to Ford Motor Company                        McGuireWoods LLP                                           Pittsburgh PA 15222                                    fguadagnino@mcguirewoods.com
                                                                                                                Attn: Nicholas A. DuPuis
                                                                                                                Promenade
                                                                                                                1230 Peachtree Street, N.E., Suite 2100
Counsel to Ford Motor Company                        McGuireWoods LLP                                           Atlanta GA 30309                                       ndupuis@mcguirewoods.com
                                                                                                                Attn: Steven A. Ginther
                                                                                                                Bankruptcy Unit
                                                                                                                PO Box 475
Attorney for Department of Revenue                   Missouri Department of Revenue                             Jefferson City MO 65105‐0475                           deecf@dor.mo.gov



        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                   Page 3 of 6
                                                     Case 19-12378-KBO                Doc 1185          Filed 07/30/20            Page 9 of 19
                                                                                              Exhibit B
                                                                                      Core/2002 Email Service List
                                                                                           Served via email

                     DESCRIPTION                                           NAME                                                     ADDRESS                                       EMAIL
                                                                                                            Attn: Derek C. Abbott
                                                                                                            1201 N. Market St., 16th Floor
                                                                                                            P.O. Box 1347
Counsel to Dura Automotive OEM Customer Group Morris, Nichols, Arsht & Tunnell LLP                          Wilmington DE 19899‐1347                               dabbott@mnat.com
                                                                                                            Attn: James R. Kelley and David G. Thompson,
                                                                                                            1201 Demonbreun Street, Suite 1000                     dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners           Neal & Harwell, PLC                                    Nashville TN 37203                                     jkelley@nealharwell.com
                                                                                                            Attn: Juliet Sarkessian
                                                                                                            844 King Street, Suite 2207
                                                                                                            Lockbox 35
United States Trustee for the District of Delaware   Office of the United States Trustee                    Wilmington DE 19801                                    Juliet.M.Sarkessian@usdoj.gov
                                                                                                            Attn: Faheem A. Mahmooth
                                                                                                            Office of the General Counsel
                                                                                                            1200 K Street, N.W.                                    mahmooth.faheem@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation      Pension Benefit Guaranty Corporation                   Washington DC 20005‐4026                               efile@pbgc.gov
                                                                                                            Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                            Office of the General Counsel                          rodgers.mailan@pbgc.gov
                                                                                                            1200 K Street, N.W.                                    efile@pbgc.gov
Counsel to Pension Benefit Guaranty Corporation      Pension Benefit Guaranty Corporation                   Washington DC 20005‐4026                               butler.lori@pbgc.gov

                                                                                                            Attn: John H. Schanne, II, Marcy J. McLaughlin Smith
                                                                                                            Hercules Plaza, Suite 5100                             meltzere@pepperlaw.com
                                                                                                            1313 N. Market Street                                  schannej@pepperlaw.com
Counsel to Pilkington North America, Inc.            Pepper Hamilton LLP                                    Wilmington DE 19899‐1709                               mclaughm@pepperlaw.com
                                                                                                            Attn: Kay S. Kress
                                                                                                            4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.            Pepper Hamilton LLP                                    Southfield MI 48075‐1505                               kressk@pepperlaw.com
                                                                                                            Attn: Michael L. Cook
                                                                                                            919 Third Avenue
Attorneys for Duff & Phelps, LLC                     Schulte Roth & Zabel LLP                               New York NY 10022                                      michael.cook@srz.com
                                                                                                            Attn: Secretary of the Treasury
Securities and Exchange Commission ‐                                                                        100 F. Street NE
Headquarters                                         Securities & Exchange Commission                       Washington DC 20549                                    secbankruptcy@sec.gov
                                                                                                            Attn: Bankruptcy Department
Securities and Exchange Commission ‐ Regional                                                               200 Vesey Street, Suite 400                            bankruptcynoticeschr@sec.gov
Office                                               Securities & Exchange Commission ‐ NY Office           New York NY 10281                                      NYROBankruptcy@SEC.GOV




        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                               Page 4 of 6
                                                     Case 19-12378-KBO              Doc 1185           Filed 07/30/20              Page 10 of 19
                                                                                             Exhibit B
                                                                                     Core/2002 Email Service List
                                                                                          Served via email

                     DESCRIPTION                                          NAME                                                   ADDRESS                          EMAIL
                                                                                                           Attn: Bankruptcy Department
                                                                                                           One Penn Center
Securities and Exchange Commission ‐ Regional        Securities & Exchange Commission ‐ Philadelphia       1617 JFK Boulelvard, Suite 520
Office                                               Office                                                Philadelphia PA 19103                   secbankruptcy@sec.gov
Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement and                                                         Attn: Carl T. Tullson
the agent under the Debtors’ proposed debtor‐in‐                                                           920 N. King Street
possession financing facility                        Skadden, Arps, Slate, Meagher & Flom LLP              Wilmington DE 19801                     ctullson@skadden.com
Counsel to the agent under the Debtors’
prepetition secured revolving credit agreement and                                         Attn: Ron E. Meisler
the agent under the Debtors’ proposed debtor‐in‐                                           155 North Wacker Drive
possession financing facility                   Skadden, Arps, Slate, Meagher & Flom LLP   Chicago IL 60606‐1720                                   rmeisler@skadden.com
                                                                                           Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION, LLC dba                                               P.O. Box 1075
ALLSOURCE LOGISTICS                             Teri Hasenour Gordon B.P.R.                Columbia TN 38402‐1075                                  teri@thgordonlaw.com
                                                                                           c/o TN Attorney General's Office
                                                                                           Bankruptcy Division
                                                                                           PO Box 20207
Counsel to TN Dept of Revenue                   TN Dept of Revenue                         Nashville TN 37202‐0207                                 AGBankDelaware@ag.tn.gov
                                                                                           Attn: John C. Tishler, Katie G. Stenberg, Tyler N.
                                                                                           Layne                                                   john.tishler@wallerlaw.com
                                                                                           511 Union Street, Suite 2700                            katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                 Waller Lansden Dortch & Davis, LLP         Nashville TN 37219                                      tyler.layne@wallerlaw.com
                                                                                           Attn: Susan M. Cook
                                                                                           715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.          Warner Norcross & Judd LLP                 Midland MI 48640                                        smcook@wnj.com
                                                                                           Attn: Mark G. Ledwin, Esq. and Irene M. Costello,
                                                                                           Esq.
                                                WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER 1133 Westchester Avenue                                 mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation            LLP                                        White Plains NY 10604                                   irene.costello@wilsonelser.com
                                                                                           Attn: James M. Sullivan
                                                                                           156 West 56th Street
Counsel to Young Technology Inc.                WINDELS MARX LANE & MITTENDORF, LLP        New York NY 10019                                       jsullivan@windelsmarx.com
                                                                                           Attn: Matthew P. Ward, Morgan L. Patterson
                                                                                           1313 North Market Street, Suite 1200                    matthew.ward@wbd‐us.com
Counsel to Cortland Capital Market Services LLC Womble Bond Dickinson (US) LLP             Wilmington DE 19801                                     morgan.patterson@wbd‐us.com




        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                              Page 5 of 6
                                                     Case 19-12378-KBO            Doc 1185          Filed 07/30/20           Page 11 of 19
                                                                                           Exhibit B
                                                                                   Core/2002 Email Service List
                                                                                        Served via email

                     DESCRIPTION                                        NAME                                                   ADDRESS                                       EMAIL
                                                                                                         Attn: Michael R. Nestor, Robert S. Brady, and Joseph
                                                                                                         M. Barry
Counsel to the agent under the Debtors’                                                                  Rodney Square                                        mnestor@ycst.com
prepetition secured credit agreement, Attorneys for                                                      1000 North King Street                               RBrady@ycst.com
the Zohar Debtors                                   Young Conaway Stargatt & Taylor, LLP                 Wilmington DE 19801                                  JBarry@ycst.com




        In re Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                            Page 6 of 6
Case 19-12378-KBO   Doc 1185   Filed 07/30/20   Page 12 of 19




                        Exhibit C
                                                          Case 19-12378-KBO              Doc 1185             Filed 07/30/20     Page 13 of 19

                                                                                                     Exhibit C
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                 DESCRIPTION                                            NAME                                       ADDRESS                                  EMAIL             METHOD OF SERVICE
                                                                                                 Attn: Erin R. Fay and Daniel N. Brogan
                                                                                                 600 North King Street
                                                                                                 Suite 400                                     efay@bayardlaw.com
Counsel to Debtors                                    Bayard, P.A.                               Wilmington DE 19801                           dbrogan@bayardlaw.com          Email
                                                                                                 Attn: Jennifer R. Hoover, Kevin M. Capuzzi,
                                                                                                 and John C. Gentile                           jhoover@beneschlaw.com
                                                                                                 222 Delaware Avenue, Suite 801                kcapuzzi@beneschlaw.com
The Official Unsecured Creditors Committee            Benesch, Friedlander, Coplan & Aronoff LLP Wilmington DE 19801                           jgentile@beneschlaw.com        Email

                                                                                                    Attn: Matthew E. Wilkins
Attorneys for Kenwal Steel Corp. and Nexteer                                                        401 S. Old Woodward Avenue, Suite 400
Automotive Corporation                       Brooks Wilkins Sharkey & Turco, PLLC                   Birmingham MI 48009                        wilkins@bwst‐law.com           Email
                                                                                                    Attn: Mark I. Duedall
                                                                                                    One Atlantic Center ‐ Fourteenth Floor
Counsel to Randstad General Partners (US),                                                          1201 West Peachtree Street, NW
LLC                                                   Bryan Cave Leighton Paisner LLP               Atlanta GA 30309‐3488                      mark.duedall@bclplaw.com       Email
                                                                                                    Attn: Shawn M. Christianson, Esq.
                                                                                                    55 Second Street, 17th Floor
Counsel to Oracle America, Inc.                       Buchalter, A Professional Corporation         San Francisco CA 94105‐3493                schristianson@buchalter.com    Email
                                                                                                    Attn: David W. Houston, IV
Counsel to Mercedes‐Benz U.S. International,                                                        222 Second Ave. South, Suite 2000
Inc.                                         BURR & FORMAN LLP                                      Nashville TN 37201                         dhouston@burr.com              Email
                                                                                                    Attn: Derek F. Meek
Counsel to Mercedes‐Benz U.S. International,                                                        420 North 20th Street, Suite 3400
Inc. and Mercedes‐Benz AG ("Mercedes")       BURR & FORMAN LLP                                      Birmingham AL 35203                        dmeek@burr.com                 Email
                                                                                                    Attn: J. Cory Falgowski
Counsel to Mercedes‐Benz U.S. International,                                                        1201 N. Market Street, Suite 1407
Inc. and Mercedes‐Benz AG ("Mercedes")       Burr & Forman LLP                                      Wilmington DE 19801                        jfalgowski@burr.com            Email
                                                                                                    Attn: Adam M. Langley
Counsel to Multicraft International                                                                 6075 Poplar Avenue, Suite 500
Limited Partnership                                   BUTLER SNOW LLP                               Memphis TN 38119                           adam.langley@butlersnow.com    Email
                                                                                                    Attn: Bankruptcy Department
                                                                                                    Carvel State Office Building
                                                                                                    820 N French Street, 6th Floor
Delaware Attorney General                             Delaware Attorney General                     Wilmington DE 19801                        attorney.general@state.de.us   Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                      Page 1 of 7
                                                         Case 19-12378-KBO           Doc 1185         Filed 07/30/20       Page 14 of 19

                                                                                             Exhibit C
                                                                                       Core/2002 Service List
                                                                                      Served as set forth below
                 DESCRIPTION                                             NAME                                  ADDRESS                               EMAIL            METHOD OF SERVICE
                                                                                            Attn: Zillah Frampton
                                                                                            820 N. French Street
Delaware Division of Revenue                          Delaware Division of Revenue          Wilmington DE 19801                         FASNotify@state.de.us         Email
                                                                                            Corporations Franchise Tax
                                                                                            P.O. Box 898
Delaware Secretary of State                           Delaware Secretary of State           Dover DE 19903                              dosdoc_Ftax@state.de.us       Email
                                                                                            Attn: Officer, Managing Agent, or General
                                                                                            Agent
                                                                                            820 Silver Lake Boulevard
                                                                                            Suite 100
Delaware State Treasury                               Delaware State Treasury               Dover DE 19904                              statetreasurer@state.de.us    Email
                                                                                            Attn: Oscar N. Pinkas and Lauren
                                                                                            Macksoud
                                                                                            1221 Avenue of the Americas                 oscar.pinkas@dentons.com
The Official Unsecured Creditors Committee            Dentons US LLP                        New York NY 10020                           lauren.macksoud@dentons.com   Email
                                                                                            Attn: Sam J. Alberts
                                                                                            1900 K. Street NW
The Official Unsecured Creditors Committee            Dentons US LLP                        Washington DC 20006                         sam.alberts@dentons.com       Email
                                                                                            Attn: Amish R. Doshi, Esq.
                                                                                            1979 Marcus Avenue, Suite 210E
Counsel to Oracle America, Inc.                       DOSHI LEGAL GROUP, P.C.               Lake Success NY 11042                       amish@doshilegal.com          Email
                                                                                            Attn: Christopher R. Belmonte, Pamela A.
                                                                                            Bosswick
                                                                                            230 Park Avenue                             CRBelmonte@duanemorris.com
Attorneys for Moody’s Investors Service, Inc.         Duane Morris LLP                      New York NY 10169                           PABosswick@duanemorris.com    Email
                                                                                            Attn: A.J. Webb
                                                                                            3300 Great American Tower
COUNSEL FOR TOYOTA MOTOR ENGINEERING                                                        301 East Fourth Street
& MANUFACTURING NORTH AMERICA, INC. FROST BROWN TODD LLC                                    Cincinnati OH 45202                         awebb@fbtlaw.com              Email
                                                                                            Attn: Patricia K. Burgess
                                                                                            7310 Turfway Road
COUNSEL FOR TOYOTA MOTOR ENGINEERING                                                        Suite 210
& MANUFACTURING NORTH AMERICA, INC. FROST BROWN TODD LLC                                    Florence KY 41042                           pburgess@fbtlaw.com           Email
                                                                                            Attn: Robert V. Sartin and Benjamin M.
                                                                                            Katz
Counsel to Patriarch Partners Agency Services,                                              150 Third Avenue South, Suite 1900          rsartin@fbtlaw.com
LLC and Ark II CLO 2001‐1 Ltd.                 FROST BROWN TODD LLC                         Nashville TN 37201                          bkatz@fbtlaw.com              Email

        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                              Page 2 of 7
                                                          Case 19-12378-KBO                  Doc 1185         Filed 07/30/20       Page 15 of 19

                                                                                                     Exhibit C
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                 DESCRIPTION                                             NAME                                          ADDRESS                              EMAIL               METHOD OF SERVICE
                                                                                                    Attn: Ronald E. Gold, Esq.
                                                                                                    301 East Fourth Street
Counsel to Patriarch Partners Agency                                                                Great American Tower, Suite 3300
Services, LLC and Ark II CLO 2001‐1, Ltd.             FROST BROWN TODD LLC                          Cincinnati OH 45202                        rgold@fbtlaw.com                 Email
                                                                                                    Attn: Ronald S. Gellert, Esq. and Amy D.
                                                                                                    Brown, Esq.
Counsel for Nissan Motor Acceptance                                                                 1201 North Orange Street, Suite 300        rgellert@gsbblaw.com
Corporation                                           Gellert Scali Busenkell & Brown, LLC          Wilmington DE 19801                        abrown@gsbblaw.com               Email
                                                                                                    Attn: Randall L. Klein
Counsel to Cortland Capital Market Services                                                         55 East Monroe, Suite 3300
LLC                                                   Goldberg Kohn LTD                             Chicago IL 60603                           randall.klein@goldbergkohn.com   Email
                                                                                                    Centralized Insolvency Operation
                                                                                                    2970 Market Street
                                                                                                    Mail Stop 5‐Q30.133
Internal Revenue Service                              Internal Revenue Service                      Philadelphia PA 19104‐5016                                                  First Class Mail
                                                                                                    Centralized Insolvency Operation
                                                                                                    P.O. Box 7346
Internal Revenue Service                              Internal Revenue Service                      Philadelphia PA 19101‐7346                                                  First Class Mail
                                                                                                    Attn: Joseph Corrigan
Counsel to Iron Mountain Information                  Iron Mountain Information Management,         One Federal Street
Management, LLC                                       LLC                                           Boston MA 02110                            Bankruptcy2@ironmountain.com     Email
                                                                                                    801 Broadway
IRS MDP 146                                           IRS MDP 146                                   Nashville TN 37203                                                          First Class Mail
                                                                                                    Attn: Richard Kruger
                                                                                                    27777 Franklin Road, Suite 2500
Counsel to BMW Group                                  Jaffe Raitt Heuer & Weiss, P.C.               Southfield MI 48034                        rkruger@jaffelaw.com             Email
                                                                                                    Attn: James H.M. Sprayregen, P.C., Marc
                                                                                                    Kieselstein, P.C. , Ryan Blaine Bennett,   james.sprayregen@kirkland.com
                                                                                                    P.C., & Gregory F. Pesce                   marc.kieselstein@kirkland.com
                                                                                                    300 North LaSalle Street                   ryan.bennett@kirkland.com
Counsel to Debtors                                    Kirkland & Ellis International LLP            Chicago IL 60654                           gregory.pesce@kirkland.com       Email
                                                                                                    Attn: John Routt
                                                                                                    PO Box 932
The Official Unsecured Crediors Committee             Lorentson Mfg. Co. SW., Inc.                  Kokomo IN 46903                            jroutt@lorentson.com             Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                      Page 3 of 7
                                                          Case 19-12378-KBO                  Doc 1185         Filed 07/30/20        Page 16 of 19

                                                                                                     Exhibit C
                                                                                               Core/2002 Service List
                                                                                              Served as set forth below
                 DESCRIPTION                                             NAME                                         ADDRESS                              EMAIL              METHOD OF SERVICE
                                                                                                    Attn: Elizabeth K. Sieg
                                                                                                    Gateway Plaza
                                                                                                    800 East Canal Street
Counsel to Ford Motor Company                         McGuireWoods LLP                              Richmond VA 23219                         bsieg@mcguirewoods.com          Email
                                                                                                    Attn: Mark E. Freedlander & Frank J.
                                                                                                    Guadagnino
                                                                                                    Tower Two‐Sixty                           mfreedlander@mcguirewoods.co
                                                                                                    260 Forbes Avenue, Suite 1800             m
Counsel to Ford Motor Company                         McGuireWoods LLP                              Pittsburgh PA 15222                       fguadagnino@mcguirewoods.com Email
                                                                                                    Attn: Nicholas A. DuPuis
                                                                                                    Promenade
                                                                                                    1230 Peachtree Street, N.E., Suite 2100
Counsel to Ford Motor Company                         McGuireWoods LLP                              Atlanta GA 30309                          ndupuis@mcguirewoods.com        Email
                                                                                                    Attn: Steven A. Ginther
                                                                                                    Bankruptcy Unit
                                                                                                    PO Box 475
Attorney for Department of Revenue                    Missouri Department of Revenue                Jefferson City MO 65105‐0475              deecf@dor.mo.gov                Email
                                                                                                    Attn: Derek C. Abbott
                                                                                                    1201 N. Market St., 16th Floor
Counsel to Dura Automotive OEM Customer                                                             P.O. Box 1347
Group                                                 Morris, Nichols, Arsht & Tunnell LLP          Wilmington DE 19899‐1347                  dabbott@mnat.com                Email
                                                                                                    Attn: James R. Kelley and David G.
                                                                                                    Thompson,
                                                                                                    1201 Demonbreun Street, Suite 1000        dthompson@nealharwell.com
Counsel to Bardin Hill Investment Partners            Neal & Harwell, PLC                           Nashville TN 37203                        jkelley@nealharwell.com         Email
                                                                                                    Attn: Juliet Sarkessian
                                                                                                    844 King Street, Suite 2207
United States Trustee for the District of                                                           Lockbox 35
Delaware                                              Office of the United States Trustee           Wilmington DE 19801                       Juliet.M.Sarkessian@usdoj.gov   Email
United States Trustee for the District of             Office of the United States Trustee, Juliet
Delaware                                              Sarkessian                                    Address on File                                                           First Class Mail
                                                                                                    Attn: Faheem A. Mahmooth
                                                                                                    Office of the General Counsel
Counsel to Pension Benefit Guaranty                                                                 1200 K Street, N.W.                       mahmooth.faheem@pbgc.gov
Corporation                                           Pension Benefit Guaranty Corporation          Washington DC 20005‐4026                  efile@pbgc.gov                  Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                      Page 4 of 7
                                                          Case 19-12378-KBO                Doc 1185          Filed 07/30/20        Page 17 of 19

                                                                                                    Exhibit C
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below
                 DESCRIPTION                                             NAME                                       ADDRESS                               EMAIL              METHOD OF SERVICE
                                                                                                   Attn: Mai Lan G. Rodgers, Lori A. Butler
                                                                                                   Office of the General Counsel              rodgers.mailan@pbgc.gov
Counsel to Pension Benefit Guaranty                                                                1200 K Street, N.W.                        efile@pbgc.gov
Corporation                                           Pension Benefit Guaranty Corporation         Washington DC 20005‐4026                   butler.lori@pbgc.gov           Email
                                                                                                   Attn: John H. Schanne, II, Marcy J.
                                                                                                   McLaughlin Smith
                                                                                                   Hercules Plaza, Suite 5100                 meltzere@pepperlaw.com
                                                                                                   1313 N. Market Street                      schannej@pepperlaw.com
Counsel to Pilkington North America, Inc.             Pepper Hamilton LLP                          Wilmington DE 19899‐1709                   mclaughm@pepperlaw.com         Email
                                                                                                   Attn: Kay S. Kress
                                                                                                   4000 Town Center, Suite 1800
Counsel to Pilkington North America, Inc.             Pepper Hamilton LLP                          Southfield MI 48075‐1505                   kressk@pepperlaw.com           Email
                                                                                                   Attn: General Counsel
                                                                                                   Atlanta Federal Center
                                                                                                   61 Forsyth Street
Environmental Protection Agency                       Region 4 (AL, FL, GA, KY, MS, NC, SC, TN)    Atlanta GA 30303‐3104                                                     First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   77 West Jackson Boulevard
Environmental Protection Agency                       Region 5 (IL, IN, MI, MN, OH, WI)            Chicago IL 60604‐3507                                                     First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   1445 Ross Avenue
                                                                                                   Suite 1200
Environmental Protection Agency                       Region 6 (AR, LA, NM, OK, TX)                Dallas TX 75202‐2733                                                      First Class Mail
                                                                                                   Attn: General Counsel
                                                                                                   11201 Renner Blvd.
Environmental Protection Agency                       Region 7 (IA, KS, MO, NE)                    Lenexa KS 66219                                                           First Class Mail
                                                                                                   Attn: Michael L. Cook
                                                                                                   919 Third Avenue
Attorneys for Duff & Phelps, LLC                      Schulte Roth & Zabel LLP                     New York NY 10022                          michael.cook@srz.com           Email
                                                                                                   Attn: Secretary of the Treasury
Securities and Exchange Commission ‐                                                               100 F. Street NE
Headquarters                                          Securities & Exchange Commission             Washington DC 20549                        secbankruptcy@sec.gov          Email
                                                                                                   Attn: Bankruptcy Department
Securities and Exchange Commission ‐                  Securities & Exchange Commission ‐ NY        200 Vesey Street, Suite 400                bankruptcynoticeschr@sec.gov
Regional Office                                       Office                                       New York NY 10281                          NYROBankruptcy@SEC.GOV         Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                     Page 5 of 7
                                                          Case 19-12378-KBO                Doc 1185         Filed 07/30/20         Page 18 of 19

                                                                                                   Exhibit C
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below
                 DESCRIPTION                                             NAME                                      ADDRESS                             EMAIL       METHOD OF SERVICE
                                                                                                  Attn: Bankruptcy Department
                                                                                                  One Penn Center
Securities and Exchange Commission ‐                  Securities & Exchange Commission ‐          1617 JFK Boulelvard, Suite 520
Regional Office                                       Philadelphia Office                         Philadelphia PA 19103                    secbankruptcy@sec.gov   Email
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the Debtors’                                                        Attn: Carl T. Tullson
proposed debtor‐in‐possession financing                                                           920 N. King Street
facility                                              Skadden, Arps, Slate, Meagher & Flom LLP    Wilmington DE 19801                      ctullson@skadden.com    Email
Counsel to the agent under the Debtors’
prepetition secured revolving credit
agreement and the agent under the Debtors’                                                        Attn: Ron E. Meisler
proposed debtor‐in‐possession financing                                                           155 North Wacker Drive
facility                                              Skadden, Arps, Slate, Meagher & Flom LLP    Chicago IL 60606‐1720                    rmeisler@skadden.com    Email
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  100 West Randolph Street
Attorney State General                                State of Illinois Attorney General          Chicago IL 60601                                                 First Class Mail
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  G. Mennen Williams Building, 7th Floor
                                                                                                  525 W. Ottawa St., P.O. Box 30212
Attorney State General                                State of Michigan Attorney General          Lansing MI 48909‐0212                                            First Class Mail
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  Supreme Court Building
                                                                                                  207 W. High St.
Attorney State General                                State of Missouri Attorney General          Jefferson City MO 65102                                          First Class Mail
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  P.O. Box 20207
Attorney State General                                State of Tennessee Attorney General         Nashville TN 37202‐0207                                          First Class Mail
                                                                                                  Attn: Bankruptcy Dept
                                                                                                  Capitol Station
                                                                                                  PO Box 12548
Attorney State General                                State of Texas Attorney General             Austin TX 78711‐2548                                             First Class Mail
                                                                                                  Attn: Teri Hasenour Gordon
Counsel to ALLSOURCE TRANSPORTATION,                                                              P.O. Box 1075
LLC dba ALLSOURCE LOGISTICS                           Teri Hasenour Gordon B.P.R.                 Columbia TN 38402‐1075                   teri@thgordonlaw.com    Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                    Page 6 of 7
                                                          Case 19-12378-KBO               Doc 1185          Filed 07/30/20        Page 19 of 19

                                                                                                   Exhibit C
                                                                                             Core/2002 Service List
                                                                                            Served as set forth below
                 DESCRIPTION                                            NAME                                        ADDRESS                                EMAIL               METHOD OF SERVICE
                                                                                                  U.S. Attorney's Office
                                                                                                  Hercules Building
The United States Attorney’s Office for the           The United States Attorney’s Office for the 1313 N. Market Street
District of Delaware                                  District of Delaware                        Wilmington DE 19801                                                          First Class Mail
                                                                                                  c/o TN Attorney General's Office
                                                                                                  Bankruptcy Division
                                                                                                  PO Box 20207
Counsel to TN Dept of Revenue                         TN Dept of Revenue                          Nashville TN 37202‐0207                     AGBankDelaware@ag.tn.gov         Email
                                                                                                  Office of Reorganization
                                                                                                  950 East Paces Ferry Road, N.E.
                                                                                                  Suite 900
U.S. Securities and Exchange Commission               U.S. Securities and Exchange Commission Atlanta GA 30326‐1382                                                            First Class Mail
                                                                                                  Attn: John C. Tishler, Katie G. Stenberg,
                                                                                                  Tyler N. Layne                              john.tishler@wallerlaw.com
                                                                                                  511 Union Street, Suite 2700                katie.stenberg@wallerlaw.com
Attorneys for the Zohar Debtors                       Waller Lansden Dortch & Davis, LLP          Nashville TN 37219                          tyler.layne@wallerlaw.com        Email
                                                                                                  Attn: Susan M. Cook
                                                                                                  715 E. Main Street, Suite 110
Counsel to Lucerne International, Inc.                Warner Norcross & Judd LLP                  Midland MI 48640                            smcook@wnj.com                   Email
                                                                                                  Attn: Mark G. Ledwin, Esq. and Irene M.
                                                                                                  Costello, Esq.
                                                      WILSON, ELSER, MOSKOWITZ, EDELMAN & 1133 Westchester Avenue                             mark.ledwin@wilsonelser.com
Counsel to Bombardier Transportation                  DICKER LLP                                  White Plains NY 10604                       irene.costello@wilsonelser.com   Email
                                                                                                  Attn: James M. Sullivan
                                                                                                  156 West 56th Street
Counsel to Young Technology Inc.                      WINDELS MARX LANE & MITTENDORF, LLP New York NY 10019                                   jsullivan@windelsmarx.com        Email
                                                                                                  Attn: Matthew P. Ward, Morgan L.
                                                                                                  Patterson
Counsel to Cortland Capital Market Services                                                       1313 North Market Street, Suite 1200        matthew.ward@wbd‐us.com
LLC                                                   Womble Bond Dickinson (US) LLP              Wilmington DE 19801                         morgan.patterson@wbd‐us.com      Email
                                                                                                  Attn: Michael R. Nestor, Robert S. Brady,
                                                                                                  and Joseph M. Barry
Counsel to the agent under the Debtors’                                                           Rodney Square                               mnestor@ycst.com
prepetition secured credit agreement,                                                             1000 North King Street                      RBrady@ycst.com
Attorneys for the Zohar Debtors                       Young Conaway Stargatt & Taylor, LLP        Wilmington DE 19801                         JBarry@ycst.com                  Email




        In re: Dura Automotive Systems, LLC, et al.
        Case No. 19‐12378 (KBO)                                                                    Page 7 of 7
